Citation Nr: 0903358	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for radiculopathy of 
the upper extremities, claimed as secondary to a cervical 
spine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007, the veteran testified before the 
undersigned via videoconference.  A transcript of the hearing 
is associated with the claims file.

In August 2008, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA) on the claim of 
service connection for a lumbar spine disorder.

The issues of entitlement to service connection for cervical 
spine disability and associated radiculopathy are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's spondylolysis, which is a defect at the 
pars intraarticularis of the L5 lamina, is a developmental 
defect which is not subject to service connection.

2.  The veteran's currently diagnosed L5-S1 spondylolisthesis 
is the result of the natural progression of a developmental 
defect, and there is no current disability of the lumbar 
spine related to active service.
CONCLUSION OF LAW

Service connection for a lumbar spine disorder is denied.  
38 U.S.C.A. § 1110, 1111, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 4.9 (2008); VAOPGCPREC 82-90 (July 18, 
1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§ 1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Service connection may not be granted for congenital or 
developmental defects.  38 C.F.R. §§ 3.303(c ) and 4.9.  See 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that 
congenital or developmental defects are not diseases or 
injuries within the meaning of VA law and regulation).  
However, VA's General Counsel has held that a congenital 
defect can be subject to superimposed disease or injury, and 
if that superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).

When no preexisting medical condition is noted upon entry 
into service, a veteran is presumed to have been sound upon 
entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  The presumption of soundness, however, does 
not apply when a condition is a congenital or developmental 
defect, as service connection cannot be granted for such 
disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993) (noting the difference between defect and disease and 
further noting that service connection may be granted if the 
congenital or developmental condition is a disease).

Additionally, arthritis is listed as a disease chronic in 
nature that may be presumptively service-connected if 
manifested to a degree of 10 percent or more within one year 
of separation from active service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran seeks service connection for a lumbar spine 
disorder.  Briefly summarized, he served on active duty from 
July 1975 to July 1999.  His service treatment records (STRs) 
show that when he was examined for entry in March 1975, the 
veteran's spine was normal.  He reported no medical history 
of recurrent back pain.  

A June 1983 STR shows that the veteran was treated for a 
strain of the dorsal spine and/or rib cage, at which time he 
denied prior episodes or trauma.  Examination demonstrated 
good range of motion (ROM) of the spine with no tenderness.

A November 1984 STR shows that the veteran complained of 
upper back pain after playing racquetball.  He denied any 
trauma.  The assessment was a muscle strain. 

A March 1988 periodic physical examination reported a normal 
clinical evaluation of the spine.

An August 1991 STR shows that the veteran complained of back 
pain down the left side of his sacrum by three weeks.  He 
denied any trauma, but noted that performing sit-ups caused 
pain.  The assessment was a musculoskeletal back strain.

A December 1993 periodic physical examination reported a 
normal clinical evaluation of the spine.

A January 1995 STR shows that the veteran complained of lower 
back pain of 11/2 days duration.  He denied trauma.

A May 1996 STR shows that the veteran complained of back 
pain, radiating from the lower back to the mid-area of the 
back, of 5 days' duration.  The record appears to state that 
the veteran had no history of back trauma in the last 72 
hours.

On a December 1998 Persian Gulf Intake (PGI) examination, the 
veteran specifically denied a history of "recurrent back 
pain or any back injury."  Examination indicated a normal 
clinical evaluation of the spine.

On a January 1999 retirement physical, the veteran again 
denied a history of "recurrent back pain or any back 
injury."  Examination indicated a normal clinical evaluation 
of the spine.

On a pre-discharge VA examination conducted in February 1999, 
the veteran did not report back pain or a history of back 
trauma.  Physical examination did not demonstrate a lumbar 
spine disability or any postural abnormality.

Post-service, there is no competent evidence of lumbar spine 
arthritis manifesting within the first postservice year.  
Therefore, the presumptive provisions of 38 C.F.R. §§ 3.307 
and 3.309 do not apply.

In pertinent part, a September 2001 VA x-ray report first 
shows that the veteran was diagnosed with rotary 
levoscoliosis of the lumbar spine, extremely poor weight 
bearing of the lumbar spine, and rule out spondylolisthesis.  
A July 2003 VA x-ray report revealed spondylolisthesis and 
rotary scoliosis.

In May 2004, the veteran underwent VA examination.  His 
claims file was reviewed.  He indicated he began having low 
back pain in 1997.  He denied a history of acute trauma.  He 
claimed to have been diagnosed with degenerative joint 
disease of the lumbar spine in 1997, and had daily pain for 
five years.  The veteran also complained of muscle spasms.  
He used Tylenol as needed for the pain.  On examination, the 
veteran had some limited range of motion of his lumbar spine.  
There were moderately severe muscle spasms.  There was 
scoliosis, and this was a fixed deformity.  There was no 
neurological abnormality.  X-rays revealed lumbar 
spondylolysis with anterolisthesis at L5 with facet 
hypertrophy.  A magnetic resonance imaging (MRI) scan 
revealed degenerative changes of the lumbar spine, 
levoscoliosis, and foraminal stenosis.  The diagnosis was 
degenerative joint disease of the lumbar spine with 
limitation of motion of the lumbar spine, associated with 
scoliosis.

In a February 2005 written statement, the veteran contended 
that his congenital back disorder was aggravated by his 
military service, due rigorous activities involving pole 
climbing, moving of heavy objects, and ruck sack marches.  As 
he wanted to advance in rank, he did not report his back 
pain.

In April 2005, the veteran underwent an additional VA 
examination with benefit of review of his claims folder.  The 
veteran indicated his back began to hurt in 1995.  He stated 
that he was only diagnosed with a mild strain on the lower 
back at that time.  He again complained of pain in 1996.  He 
denied any trauma to his back.  On examination, there was 
very slight scoliosis to the right on the thoracolumbar spine 
and no muscle spasm.  The veteran demonstrated normal range 
of motion.  X-rays revealed bilateral spondylolysis of the 
lumbar spine with a Grade I anterolisthesis.  The diagnosis 
was episodic mild low back strain, secondary to Grade I mild 
anterolisthesis at the level of L5 and bilateral 
spondylolysis.  The examiner provided the following opinion:

Opinion:  After reviewing this veteran's C-file 
extensively and taking into account my physical 
examination and VA medical records, it is my 
medical opinion that this veteran's present 
lumbar spine condition is less likely than not 
secondary to the two mild episodes of back pain 
that he had when he was in active duty.  I base 
my opinion basically on the fact that there are 
only mild signs of problems of his lower back at 
the level of L5 with some mild spondylolysis.

Usually spondylolysis is secondary to trauma or 
injury or some developmental abnormality at the 
levels of the transverse processes, which this 
veteran has at L5-S1.  But like I said, it is 
more developmental due to the natural progression 
of aging in the lumbar spine, and not due to any 
event or injury that happened while he was in 
active duty.  The fact that the veteran denies 
having any trauma during his active duty or any 
accidents, makes it more likely that this mild 
lumbar spondylolisthesis could be secondary to 
any trauma or injury that he suffered after he 
left the military but that he did not remember at 
this time.

Besides that, the scoliosis the veteran has is 
very mild and is not related to the 
spondylolisthesis.  It could be secondary to the 
mild pain of his lower back, but this scoliosis 
is very mild and if there was any contribution of 
his lower back pain to the scoliosis when he was 
in active duty, it was just the normal 
progression of the disease or the condition that 
happened normally during the years, but not due 
to any trauma or event that happened when he was 
in active duty.

In responding to a June 2005 supplemental statement of the 
case (SSOC), an August 2005 statement from the veteran 
includes his allegation that he did incur traumatic injury to 
his lumbar spine after falling from a 5-ton truck in-service.  
He did not provide any further details of this alleged 
injury.

In November 2007, the veteran testified before the 
undersigned.  He had no back disorder when he entered 
service.  He was seen four times in service for back pain 
complaints.  He indicated that his jobs in service caused 
strain on his back, but he did not complain because he wanted 
to advance in service.  The veteran stated that he did not 
get his back evaluated following discharge because he had 
other, more important medical problems.

In August 2008, the Board sought a VHA advisory medical 
opinion to ensure complete development of the claim and, in 
particular, to obtain a more clarifying opinion as to whether 
the veteran's lumbar spine condition on appeal involves a 
congenital defect or disease.

In September 2008, a VHA Board Certified Orthopedic Surgeon 
reviewed the claims folder and provided the following opinion 
in this case:

I have been asked for my medical opinion in the 
case of [the veteran], a retired Air Force 
veteran.  He is seeking service connected 
disability concerning his L5-S1 
spondylolisthesis.  After reviewing the medical 
records provided to me, it is my opinion that his 
spondylolisthesis is not service connected for 
the following reasons:

For an L5-S1 spondylolisthesis to develop, there 
must be a defect in the pars intraarticularis of 
the L5 lamina.  Extensive studies have shown that 
in the vast majority of cases, this defect occurs 
at a fairly early age.  With almost no exceptions 
a traumatic cause of this defect requires a high 
speed accident or fall from a height, neither of 
which occurred in this case.  Therefore, it is my 
opinion that when [the veteran] entered the 
service this defect was present, although not 
necessarily easily seen on x-rays.  Furthermore, 
over the years he developed a Grade one slippage 
of the L5 vertebra on the S1 vertebra 
(Spondylolisthesis) which is a common occurrence 
in persons with the defect in the L5 pars 
intraarticularis (Spondylolysis).  There is no 
medical evidence that simple episodes of back 
pain/strain can cause a hastening or worsening of 
this process.  If he had spent his career in a 
sedentary vocation, there is every reason to 
believe his spine condition would be exactly the 
same as it is now.  The pain he is having now is 
the result of natural progression of a pre-
existing defect.  This medical opinion is given 
with a reasonable degree of certainty.

The Board finds, by a preponderance of the evidence, that the 
veteran's spondylolysis, which is a defect at the pars 
intraarticularis of the L5 lamina, is a development defect 
which is not subject to service connection.  This finding is 
supported by the opinions provided by the September 2008 VHA 
examiner and April 2005 VA examiner.  The April 2005 VA 
examiner did analyze whether the veteran's low back pain in 
service could be considered a part of the "normal 
progression of the disease or the condition," causing a 
potential ambiguity of whether the veteran's lumbar spine 
condition at issue is deemed a congenital defect or disease.  

In order to resolve any ambiguity, the Board obtained a VHA 
advisory opinion as to whether the veteran's lumbar spine 
manifested a developmental defect or disease.  The September 
2008 VHA opinion clearly states that the veteran's lumbar 
spine demonstrates a congenital defect in the L5 pars 
intraarticularis, otherwise referred to as spondylolysis.  
There is no medical opinion in this case that the veteran 
manifests a developmental disease of the lumbar spine.

As such, service connection can only be awarded where the 
competent medical evidence demonstrates that the veteran 
incurred a superimposed injury during service or, otherwise, 
that a chronic lumbar spine disability first manifested in 
service, or that a chronic lumbar spine disability is 
otherwise related to service.

The veteran's STRs do document several instances of treatment 
for low back pain and strain.  However, a chronic lumbar 
spine disability was not diagnosed in service.  The STRs last 
document the veteran's treatment for low back pain in May 
1996, and reflect no further treatment for any back pain for 
the remaining three years of his active service.  The veteran 
never reported a history of back trauma in service.  In fact, 
the veteran specifically denied recurrent back pain or 
history of back trauma on physical examinations conducted in 
December 1998 and January 1999.  At those times, physical 
examination indicated a normal clinical evaluation of the 
spine.

Overall, the STRs provide highly probative evidence against 
this claim, failing to show traumatic injury to the lumbar 
spine or a chronic back disorder diagnosed in service.  The 
veteran's own report of no recurring back pain 
contemporaneous in time to his separation from service is 
also highly probative evidence against his claim.

The veteran's February 1999 pre-discharge VA examination did 
not include any report of back pain or history of back 
trauma, and physical examination did not demonstrate a lumbar 
spine disability or any postural abnormality.

Overall, the February 1999 pre-discharge VA examination 
provides evidence against this claim, failing to include any 
complaint of back pain or evidence of a chronic back 
disorder, to include the scoliosis first demonstrated after 
service.

Importantly, the veteran's post-service medical records do 
not document any treatment for low back complaints until more 
than 2 years after his separation from service, where a 
September 2001 VA x-ray report was interpreted as showing 
rotary levoscoliosis of the lumbar spine with extremely poor 
weight bearing of the lumbar spine.  There is no competent 
medical opinion that any current disability of the lumbar 
spine first manifested in service, results from injury 
superimposed on the developmental defect of spondylolysis, or 
that any current disability of the lumbar spine is otherwise 
related to service.

To the contrary, the record includes a September 2008 VHA 
expert medical opinion that the current low back pain 
experienced by the veteran "is the result of natural 
progression of a pre-existing defect" (emphasis added) that 
was not caused or hastened by the episodes of back 
pain/strain in service.  The April 2005 VA examiner provided 
a similar opinion, although not as clear as the VHA expert.

Overall, the opinions from the September 2008 VHA expert and 
the April 2005 VA examiner provide strong evidence against 
the claim, indicating that the veteran's currently diagnosed 
L5-S1 spondylolisthesis is the result of the natural 
progression of a developmental defect, does not result from 
superimposed injury during service, and that no current 
disability of the lumbar spine is otherwise related to 
service.

In light of the above, the only evidence tending to support 
the veteran's claim consists of his various statements and 
allegations regarding his history of low back injury, 
symptoms and treatment in service.  As such, the Board must 
carefully scrutinize the credibility and weight to assign to 
these statements.  The Court has held that it is appropriate 
for the Board to look to the Federal Rules of Evidence in 
evaluating the probative value to assign for pieces of 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

The Board finds as instructive the veteran's statements to 
the military examiners for each of his treatments for back 
pain in June 1983, November 1984, August 1991, January 1995 
and May 1996.  At these times, the veteran denied any back 
trauma.  He specifically denied a history of recurrent back 
pain and back injury on physical examinations in December 
1998 and January 1999.  These statements are consistent with 
the overall evidentiary record.

The Board also finds that such statements bear the indicia of 
reliability as being made in the context of seeking an 
appropriate diagnosis to his claimed symptoms.  See LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).

On the other hand, the veteran alleged traumatic back injury 
after falling from a 5-ton truck in one statement received in 
August 2005.  This statement was in response to a June 2005 
SSOC informing him of a continued denial of his claim.  
Notably, this statement is inconsistent to the veteran's 
denial of a history of back trauma during VA examinations in 
May 2004 and April 2005, as well as the denials contained in 
the STRs.  The veteran has not provided any details of this 
alleged incident, and he did not appear to reference this 
alleged injury at all during his November 2007 hearing.  See 
generally Transcript of November 2007 Video Conference 
hearing, pp. 8-9. 

Quite simply, the veteran's vague recollections of a 
traumatic back injury sufficient to cause a superimposed 
injury of the spondylolysis is not credible, being contrary 
to prior statements in service and after service with no 
corroborating evidence to persuade the Board that his prior 
statements are not factually correct.

In evaluating all of the evidence in the context of the 
record, the Board finds that the veteran's allegations of 
traumatic back injury in service, and continuity of back pain 
at the time of discharge from service and thereafter are not 
credible and greatly outweighed by the credible lay and 
medical evidence of record.  

The veteran has also offered his personal opinion that his 
current back disability is related to service.  However, he 
is a lay person, not trained in medicine or psychiatry, and 
as such is not competent to offer an opinion on matters 
requiring medical expertise.  Accordingly, his assertion as 
to etiology of his current back disability is not the type of 
competent evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

In summary, the Board finds that the preponderance of the 
evidence is against service connection for a lumbar spine 
disorder.  38 U.S.C.A. § 5107(b).  That is, based upon the 
entire evidentiary record, the Board finds that the most 
credible lay and medical evidence in this case demonstrates 
(1) that the veteran's spondylolysis, which is a defect at 
the pars intraarticularis of the L5 lamina, is a 
developmental defect which is not subject to service 
connection, (2) that the veteran's currently diagnosed L5-S1 
spondylolisthesis is the result of the natural progression of 
a developmental defect and (3) that there is no current 
disability of the lumbar spine related to active service.  
The evidence is not so evenly balanced as to require 
resolution of doubt in the veteran's favor.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of 
doubt rule does not apply when preponderance of evidence is 
against claim).  The appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In this case, a pre-adjudicatory RO letter dated April 2004 
advised the veteran of the types of evidence and/or 
information deemed necessary to substantiate his claim, the 
relative duties upon himself and VA in developing his claim, 
and for him to submit any evidence in his possession relevant 
to his claim.  With the exception of providing notice of the 
downstream issues of establishing an initial rating and 
effective date of award, this letter substantially complied 
with the VCAA notice content requirements.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

A post-adjudicatory RO letter in March 2007 advised the 
veteran of the criteria for establishing a disability rating 
and effective date of award, should service connection be 
established.  As the claim remains denied, the downstream 
issues of assigning a disability rating and effective date of 
award are not implicated in this case so that no prejudicial 
notice error has occurred.  In any event, this notice defect 
was cured with readjudication of the claim in the September 
2007 SSOC.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

The Board further notes that the veteran demonstrates actual 
knowledge of the evidentiary requirements.  At the hearing in 
November 2007, the veteran was advised of the evidentiary 
deficit in his case, and he was provided a 60-day period of 
time to obtain a private medical opinion in support of his 
claim.  In January 2008, the veteran provided a medical 
opinion in support of his cervical spine disability claim on 
appeal, evidencing his knowledge of the overall service 
connection evidentiary standards.  See generally Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 46-48 (2008)

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the RO has secured the veteran's STRs and the 
veteran's VA clinical records.  There are no outstanding 
requests to obtain any additional VA clinical records, or 
private medical records for which the veteran has both 
identified and authorized VA to obtain on his behalf.

The veteran was also afforded VA examination in April 2005 
and opinion as to the etiology of his lumbar spine disorder 
was obtained based upon review of the claims folder.  In 
order to ensure complete development of the claim, the Board 
obtained a VHA advisory opinion to specifically identify 
whether the veteran's spondylolysis is a developmental defect 
or disease, which is a necessary finding of fact to determine 
whether the presumption of soundness applies in this case.  
That examination report provides a full explanation and 
rationale for the opinion expressed.

The Board notes that, in November 2008, the veteran was 
offered an opportunity to submit additional evidence and 
argument in support of his claim, but he has not responded.  
Notably, the Board has the authority to obtain and consider 
Independent Medical Opinions and VHA opinions without 
remanding the case for initial RO consideration of such 
evidence, and without obtaining a waiver of such 
consideration from the veteran.  Padgett v. Nicholson, 19 
Vet. App. 84 (2005).  Thus, the Board has found no prejudice 
in proceeding to a decision on the merits at this time.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for a lumbar spine disorder is denied.


REMAND

In May 2008, a private medical opinion was received at the 
Board in support of the claim of service connection for 
cervical spine disability with radiculopathy.  The examiner, 
who noted that the veteran's "medical records" showed "no 
history of trauma to his shoulders, or cervical spine," 
concluded that the veteran's degenerative cervical disc 
disease and associated radiculopathy was aggravated during 
his military service.  The examiner offered no rationale 
supporting this conclusion.

A VA examination or opinion is necessary if the evidence of 
record: (a) Contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 C.F.R. § 3.159; McClendon v. Nicholson, 
20 Vet. App. 79 (2006).

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disability may be 
associated with in-service problems, see 38 C.F.R. 
§ 3.159(c)(4) and McClendon, supra, (recognizing that the 
latter element is a low threshold), a remand is necessary for 
further medical assessment with a nexus opinion.  See also 
38 U.S.C.A. § 5103A.

On remand, the veteran is hereby advised that evidence which 
may support his claim could include an addendum to the 
December 2007 private medical opinion wherein the examiner 
expresses a rationale to support the opinion that the 
veteran's cervical spine disability with associated 
radiculopathy was caused or aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's clinical records of 
VA treatment for his cervical spine 
disability with associated radiculopathy 
since October 2005.

2.  Upon completion of the above, schedule 
the veteran for appropriate examination(s) 
to determine the nature and probable 
etiology of his cervical spine disability 
with bilateral radiculopathy.  The claims 
folder must be made available to the 
examiner for review.

Based on the examination and review of the 
record, the examiner should offer an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
disability of the cervical spine, to include 
degenerative joint disease, disc disease and 
bilateral radiculopathy, first manifested in 
service or is the result of injury or 
disease incurred or aggravated during active 
duty service from July 1975 to July 1999.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

3.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide the 
veteran and his representative an SSOC and 
allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


